Citation Nr: 0427142	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  97-24 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right leg/knee 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a neck disorder.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disorder.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include depression and bipolar 
disorder.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for a substance abuse 
disorder (drug and alcohol abuse), on either a direct basis 
or as secondary to a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from March 1981 to 
May 1984.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied these claims.  The 
veteran currently resides within the jurisdiction of the RO 
in St. Petersburg, Florida.

Claims for service connection for right leg/knee, neck, and 
psychiatric disorders were denied in a November 1994 rating 
decision, and the low back claim was denied in a January 1988 
rating decision.  Regardless of the RO's actions, the Board 
must still determine whether new and material evidence has 
been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237 (1995).  Thus, 
the issues on appeal are as shown above.  

The Board is able to decide the claim for direct service 
connection for a substance abuse disorder, as well as reopen 
the low back claim.  However, the claims for service 
connection for an acquired psychiatric disorder and PTSD, as 
well as the right leg/knee, neck, and back claims, are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C. for the reasons discussed in the REMAND 
portion of the decision below.  A decision on the claim for 
secondary service connection for a substance abuse disorder 
will be deferred until resolution of the other claims on 
appeal.



FINDINGS OF FACT

1.  The veteran currently has a polysubstance abuse disorder 
(drugs and alcohol).

2.  In January 1988, the RO denied a claim for service 
connection for a low back disorder.  The veteran did not 
appeal that decision.

3.  Some of the evidence received since 1988 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The claim for service connection for substance abuse 
disorder on a direct basis lacks legal merit.  38 U.S.C.A. 
§§ 101(16), 105(a), and 1131 (West 2002); 38 C.F.R. 
§§ 3.1(m), 3.301(a), (d), and 3.310 (2003).

2.  The January 1988 RO rating decision that denied service 
connection for a low back disorder is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 
20.302 (2003).

3.  New and material evidence has been received, and the 
claim for service connection for a low back disorder is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(c) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Direct service connection for substance abuse disorder

The veteran contends that she has a substance abuse disorder 
(drugs and alcohol) as a result of her military service.  She 
states that she started drinking during service or that pre-
service levels of alcohol or drug consumption increased 
during service due to stress, depression, and being away from 
her family.

VA's General Counsel has concluded that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs (a substance abuse disability) 
is precluded for purposes of all VA benefits for claims filed 
after October 31, 1990.  VAOPGCPREC 7-99; see also VAOPGCPREC 
2-98.  That is because section 8052 of the Omnibus Budget 
Reconciliation Act of 1990 (OBRA 1990), Public Law No. 101-
508, § 8052, 104 Stat. 1388, 1388-351, amended the status 
governing line of duty determinations and the definition of a 
"service-connected" disability.  38 U.S.C.A. §§ 101(16) and 
105(a).  VA General Counsel precedent opinions are binding on 
the Board.  Brooks v. Brown, 5 Vet. App. 484 (1993).

The veteran's claim for direct service connection for a 
substance abuse disorder must be denied.  The veteran filed 
this claim in 1996, and the law clearly states that service 
connection may not be established on a direct basis for a 
disease or injury that results from a claimant's abuse of 
alcohol or drugs for claims filed after October 31, 1990.  In 
a case where the law is dispositive of a claim on appeal, the 
claim should be denied because of lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  
There is a lack of entitlement under the law to direct 
service connection for drug and alcohol-related disorder, and 
the Board does not have the authority to grant the veteran's 
claim.  



Secondary service connection can be granted for alcohol or 
drug abuse if it is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a); 
VAOPGCPREC 2-97; see also Barela v. West, 11 Vet. App. 280 
(1998).  As noted in the introduction above, a decision as to 
entitlement to secondary service connection will be deferred 
until the veteran's other claims for compensation are decided 
following the remand.

Lastly, the Board notes that the Veterans' Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), was signed into 
law in November 2000.  The VCAA, among other things, 
eliminated the well-grounded-claim requirement and amended 
VA's duty to notify claimants and their representatives of 
any information or evidence necessary to substantiate their 
claims.  However, during the drafting of the VCAA, Congress 
observed that it is important to balance the duty to assist  

against the futility of requiring VA to develop 
claims where there is no reasonable possibility 
that the assistance would substantiate the claim.  
For example, wartime service is a statutory 
requirement for VA [NSC] pension benefits.  
Therefore, if a veteran with only peacetime service 
sought pension, no level of assistance would help 
the veteran prove the claim; and if VA were to 
spend time developing such a claim, some other 
veteran's claim where assistance would be helpful 
would be delayed.  

146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of 
Sen. Rockefeller).  Thus, because the law as mandated by 
statute, and not the evidence, is dispositive of this claim, 
the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 
129 (2002); see also Sabonis, supra. 



New and material evidence to reopen claim for 
service connection for low back disorder

In January 1988, the claim for service connection for a low 
back disorder was denied.  At that time, no service medical 
records were available.  The veteran was notified of that 
decision in January 1988, and she did not file an appeal. 

In September 1996, the RO received the veteran's claim for 
service connection for a back disorder.  Since the claim had 
been previously denied, that is a claim to reopen.  In order 
to reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board notes that standard for new and material evidence 
was recently amended.  See 38 C.F.R. § 3.156(a) (2003).  
However, that amendment applies only to claims to reopen 
received on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(August 29, 2001).  Since this claim was received before that 
date, the law in effect when the claim was filed is 
applicable; that is, the standard discussed above.

The veteran's service medical records were received in August 
1994.  Where the new and material evidence consists of a 
supplemental report from the service department, a final 
decision will be reconsidered.  38 C.F.R. § 3.156(c).  The 
service medical records received show the veteran's 
complaints of back problems, so the records are both new and 
material to the issue at hand.  Her claim will be 
reconsidered on the merits.  However, the Board cannot, at 
this point, adjudicate the reopened claim, as further 
assistance to the veteran is required to comply with the duty 
to assist.  This is detailed in the REMAND below.



ORDER

Entitlement to service connection for a substance abuse 
disorder (drug and alcohol abuse), on a direct basis, is 
denied.

As new and material evidence has been received to reopen the 
claim for service connection for a low back condition, the 
claim is reopened, and, to that extent only, the appeal is 
granted.


REMAND

This case must be remanded for additional evidentiary 
development.  The veteran is currently receiving disability 
benefits from the Social Security Administration (SSA).  The 
condition(s) upon which such benefits were awarded is not 
evident from the record.  It is not known whether records 
from SSA would be relevant to any of these claims, but VA is 
required to obtain evidence from the Social Security 
Administration, including decisions by the administrative law 
judge, and give the evidence appropriate consideration and 
weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  

The veteran's DD-214 shows that she was separated from 
service for dependency reasons.  She has stated to some 
medical professionals that she was released from service 
because of depression; at other times, she states she 
requested a hardship discharge for various reasons.  The 
Board concludes attempts should be made to obtain her 
complete personnel records, as well as any administrative 
records surrounding her discharge from service.

During the pendency of this appeal, 38 C.F.R. § 3.304(f) was 
amended in March 2002.  See 67 Fed. Reg. 10332 (March 7, 
2002).  This regulation is specifically germane to the 
development and adjudication of the veteran's PTSD claim as 
the revision involves the standard of proof and the type of 
evidence necessary to substantiate a claim of service 
connection for PTSD based on personal assault.  The veteran 
has claimed that she was raped during service, as well as 
subjected to sexual harassment.  The amended regulation 
specifically provides that VA will not deny this type of PTSD 
claim without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  38 C.F.R. § 3.304(f)(3) 
(2003).  The record does not show that the RO sent the 
veteran a PTSD-personal assault development letter.  

The veteran receives routine treatment at the [redacted] and the [redacted].  
The latest records in the claims file are dated in September 
2002.  While this case is in remand status, the RO should 
obtain more current records.

Accordingly, these claims are remanded for the following:

1.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

2.  Send a letter to the veteran 
informing her that she should send VA 
copies of any evidence relevant to these 
claims that is in her possession.  See 
38 C.F.R. § 3.159(b).

Also inform the veteran that may submit 
any other corroborating evidence she may 
have pertaining to alleged rape and 
sexual harassment incidents experienced 
during service.  The RO should inform her 
that she may submit any other evidence to 
verify her alleged stressors from 
military as well as nonmilitary sources.  
The RO should assist the veteran in 
obtaining such evidence, as appropriate.  
In connection with this development, the 
RO should ensure that all appropriate 
special development procedures mandated 
by M21-1, Section 5.14 and 38 C.F.R. 
§ 3.304(f)(3) for verification of a non-
combat stressor is fully accomplished and 
documented in the claims folder, to 
include issuance of the special 
development letter to the veteran 
advising her of the steps necessary to 
verify her non-combat stressors.

3.  Obtain the veteran's complete 
military personnel and administrative 
records, to include job performance 
evaluations and any documents concerning 
her discharge from service, from the 
National Personnel Records Center (NPRC), 
or any other appropriate agency.

4.  Obtain the veteran's medical records 
from the [redacted] and 
the [redacted] for 
treatment and hospitalization from 
September 2002 to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if 
records are not available.

5.  Then, after ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), have 
been completed, readjudicate the claims.  
If any such action does not resolve a 
claim, issue the veteran and her 
representative a supplemental statement 
of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  No action is 
required of the veteran until she is notified by the RO.

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARJORIE AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



